 
Exhibit 10.3


THIS WARRANT AND ANY SHARES OF COMMON STOCK ISSUED UPON EXERCISE HEREOF HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN
ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE
OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISPOSITION MAY BE AFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL THAT
SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.






HDS INTERNATIONAL CORP.






WARRANT TO PURCHASE 100,000,000 SHARES
(SUBJECT TO ADJUSTMENT)
OF COMMON STOCK
(Void after April 14, 2020)










This certifies that for value HGT CAPITAL LLC, or registered assigns ("Holder"),
is entitled, subject to the terms set forth below, at any time from and after
April 15, 2015 (the "Original Issuance Date") and before 5:00 p.m., Eastern
Time, on April 15, 2020, to purchase from HDS International Corp., Inc., a
Nevada state corporation (the "Company"), 100,000,000 shares (subject to
adjustment as described herein), of common stock (the "Common Stock") of the
Company, as constituted on the Original Issuance Date, upon surrender hereof, at
the principal office of the Company referred to below, with a duly executed
subscription form in the form attached hereto as Exhibit A and simultaneous
payment therefor in lawful money of the United States or otherwise as
hereinafter provided, at the exercise price per share equal to $.001  per share,
as may be adjusted as provided elsewhere herein (the "Purchase Price"). Term
"Common Stock" shall include, unless the context otherwise requires, the stock
and other securities and property at the time receivable upon the exercise of
this Warrant. The term "Warrants" as used herein shall include this Warrant and
any warrants delivered in substitution or exchange therefor as provided herein.
This Warrant was issued to the Holders in connection with the sale by the
Company to the Holder of the Company's Original Convertible Note dated April 15,
2015 in the aggregate principal amount of $100,000 (the "Note").





--------------------------------------------------------------------------------

 




1.            Exercise.  The Holder, at its option, may exercise this Warrant at
any time or from time to time and after the Original Issuance Date and before
5:00 p.m., Eastern Time, on April 14, 2020, on any business day in a cashless
exercise transaction. In order to effect a Cashless Exercise, the Holder shall
surrender this Warrant at the principal office of the Company at 972 Olive
Boulevard, St. Louis, MO 63132, together with Subscription Form, completed and
executed, indicating Holders election to effect a Cashless Exercise, in which
event the Company shall issue Holder a number of shares of Common Stock equal
to:


X = Y (A-B)/A


where:
X= the number of shares of Common Stock to be issued to Holder.
     
Y=the number of shares of Common Stock purchasable under this Warrant in
accordance with the terms of this Warrant if such exercise were by means of a
cash exercise rather than a cashless exercise.
     
B = the exercise price of this Warrant as adjusted hereunder; and
     
A = the VWAP of the trading day immediately preceding the date on which Holder
elects to exercise this Warrant by means of a "cashless exercise" as set forth
in the applicable Notice of Exercise.





The Company represents, warrants and covenants that it shall reserve for
issuance that number of shares of Common Stock equal to 100% of the shares of
Common Stock issuable upon exercise of this Warrant within 90 days of the
execution of this Agreement.




A.     "Fair Market Value" shall mean, as of any date, (i) if shares of the
Common Stock are listed on a national securities exchange, the average of the
closing prices as reported for composite transactions during the ten (10)
consecutive trading days preceding the trading day immediately prior to such
date or, if no sale occurred on a trading day, then the mean between the closing
bid and asked prices on such exchange on such trading day; (ii) if shares of the
Common Stock are not so listed but are traded on the Nasdaq SmallCap Market
www.nasdaq.com  ("NSCM"), the average of the closing prices as reported on the
NSCM during the ten (10) consecutive trading days preceding the trading day
immediately prior to such date or, if no sale occurred on a trading day, then
the mean between the highest bid and lowest asked prices as of the close of
business on such trading day, as reported on the NSCM; or if applicable, the
Nasdaq National Market ("NNM"), or if not then included for quotation on the 
NNM or NSCM, the average of the highest reported bid and lowest reported asked
prices as reported by the OTC Bulletin Board or the National Quotations Bureau,
as the case may be, or (iii) if the shares of the Common Stock are not then
publicly traded, the fair market price, not less than book value thereof, of the
Common Stock as determined in good faith by the Holder.
-2-

--------------------------------------------------------------------------------

 




2.            Shares Fully Paid; Payment of Taxes. All shares of Common Stock
issued upon the exercise of a Warrant shall be validly issued, fully paid and
non-assessable, and the Company shall pay all taxes and other governmental
charges (other than income taxes to the holder) that may be imposed in respect
of the issue or delivery thereof.


3.            Transfer and Exchange. This Warrant and all rights hereunder are
transferable, in whole or in part, on the books of the Company maintained for
such purpose at its principal office referred to above by Holder in person or by
duly authorized attorney, upon surrender of this Warrant together with a
completed and executed assignment form in the form attached as Exhibit B,
payment of any necessary transfer tax or other governmental charge imposed upon
such transfer and an opinion of counsel reasonably acceptable the Company
stating that such transfer is exempt from the registration requirements of the
Securities Act of 1933, as amended. Upon any partial transfer, the Company will
issue and deliver to Holder a new Warrant or Warrants with respect to the shares
of Common Stock not so transferred. Each taker and holder of this Warrant, by
taking or holding the same, consents and agrees that this Warrant when endorsed
in blank shall be deemed negotiable and that when this Warrant shall have been
so endorsed, the holder hereof may be treated by the Company and all other
persons dealing with this Warrant as the absolute owner hereof for any purpose
and as the person entitled to exercise the rights represented hereby, or to the
transfer hereof on the books of the Company, any notice to the contrary
notwithstanding; but until such transfer on such books, the Company may treat
the registered Holder hereof as the owner for all purposes.


This Warrant is exchangeable at such office for Warrants for the same aggregate
number of shares of Common Stock, each new Warrant to represent the right to
purchase such number of shares as the Holder shall designate at the time of such
exchange.


4.            Anti‑Dilution Provisions.


A.                     Adjustment for Dividends in Other Stock and Property
Reclassifications. In case at any time or from time to time the holders of the
Common Stock (or any shares of stock or other securities at the time receivable
upon the exercise of this Warrant) shall have received, or, on or after the
record date fixed for the determination of eligible shareholders, shall have
become entitled to receive, without payment therefor,


(1)            other or additional stock or other securities or property (other
than cash) by way of dividend,


(2)            any cash or other property paid or payable out of any source
other than retained earnings (determined in accordance with generally accepted
accounting principles), or


(3)            other or additional stock or other securities or property
(including cash) by way of stock-split, spin-off, reclassification, combination
of shares or similar corporate rearrangement, (other than (x) additional shares
of Common Stock or any other stock or securities into which such Common Stock
shall have been changed, (y) any other stock or securities convertible into or
exchangeable for such Common Stock or such other stock or securities or (z) any
Stock Purchase Rights (as defined below), issued as a stock dividend or


-3-

--------------------------------------------------------------------------------

 




stock-split, adjustments in respect of which shall be covered by the terms of
Section 4, then and in each such case Holder, upon the exercise hereof as
provided in Section 1, shall be entitled to receive the amount of stock and
other securities and property (including cash in the cases referred to in
clauses (2) and (3) above) which such Holder would hold on the date of such
exercise if on the Original Issuance Date Holder had been the holder of record
of the number of shares of Common Stock called for on the face of this Warrant,
as adjusted in accordance with the first paragraph of this Warrant, and had
thereafter, during the period from the Original Issuance Date to and including
the date of such exercise, retained such shares and/or all other or additional
stock and other securities and property (including cash in the cases referred to
in clause (2) and (3) above) receivable by it as aforesaid during such period,
giving effect to all adjustments called for during such period by Section 4.A
and Section 4.B.


   B.                       Adjustment for Reorganization, Consolidation and
Merger. In case of any reorganization of the Company (or any other corporation
the stock or other securities of which are at the time receivable on the
exercise of this Warrant) after the Original Issuance Date, or in case, after
such date, the Company (or any such other corporation) shall consolidate with or
merge into another corporation or entity or convey all or substantially all its
assets to another corporation or entity, then and in each such case Holder, upon
the exercise hereof as provided in Section 1 at any time after the consummation
of such reorganization, consolidation, merger or conveyance, shall be entitled
to receive, in lieu of the stock or other securities and property receivable
upon the exercise of this Warrant prior to such consummation, the stock or other
securities or property to which such Holder would have been entitled upon such
consummation if Holder had exercised this Warrant immediately prior thereto, all
subject to further adjustment as provided in this Section 4; in each such case,
the terms of this Warrant shall be applicable to the shares of stock or other
securities or property receivable upon the exercise of this Warrant after such
consummation.


C.                     Sale of Shares Below Purchase Price.


(1)            If at any time or from time to time on or after the Original
Issuance Date, the Company issues or sells, or is deemed by the express
provisions of this Section 4.C to have issued or sold, Additional Shares of
Common Stock (as hereinafter defined), other than as a dividend or other
distribution on any class of stock or upon a subdivision or combination of
shares of Common Stock, for an Effective Price (as hereinafter defined) less
than the then existing Purchase Price, then and in each such case the Purchase
Price shall each time be reduced to the Effective Price at the number of shares
of Common Stock issuable upon exercise of these Warrants shall be increased
proportionally.


(2)            For the purpose of making any adjustment required under this
Section 4.C, the consideration received by the Company for any issue or sale of
securities shall (i) to the extent it consists of cash be computed at the amount
of cash received by the Company, (ii) to the extent it consists of property
other than cash, be computed at the fair value of that property as determined in
good faith by the Holder, and (iii) if Additional Shares of Common Stock,
Convertible Securities (as hereinafter defined) or rights or options to purchase
either Additional Shares of Common Stock or Convertible Securities are issued or
sold together with other stock or securities or other assets of the Company for
a consideration which covers both, be computed as the portion of the
consideration so received that may be reasonably determined in
-4-

--------------------------------------------------------------------------------

 




good faith by the Holder to be allocable to such Additional Shares of Common
Stock, Convertible Securities or rights or options.


(3)            For the purpose of the adjustment required under this
Section 4.C, if the Company issues or sells any rights or options for the
purchase of, or stock or other securities convertible into or exchangeable for,
Additional Shares of Common Stock (such convertible or exchangeable stock or
securities being hereinafter referred to as "Convertible Securities") and if the
Effective Price of such Additional Shares of Common Stock is less than either
the Fair Market Value or the Purchase Price then in effect, then in each case
the Company shall be deemed to have issued at the time of the issuance of such
rights or options or Convertible Securities the maximum number of Additional
Shares of Common Stock issuable upon exercise, conversion or exchange thereof
and to have received as consideration for the issuance of such shares an amount
equal to the total amount of the consideration, if any, received by the Company
for the issuance of such rights or options or Convertible Securities, plus, in
the case of such rights or options, the minimum amounts of consideration, if
any, payable to the Company upon the exercise of such rights or options, plus,
in the case of Convertible Securities, the minimum amounts of consideration, if
any, payable to the Company (other than by cancellation of liabilities or
obligations evidenced by such Convertible Securities) upon the conversion or
exchange thereof.


(4)            For the purpose of the adjustment required under this
Section 4.C, if the Company issues or sells, or is deemed by the express
provisions of this subsection to have issued or sold, any rights or options for
the purchase of Convertible Securities and if the Effective Price of the
Additional Shares of Common Stock underlying such Convertible Securities is less
than either the Fair Market Value or the Purchase Price then in effect, then in
each such case the Company shall be deemed to have issued at the time of the
issuance of such rights or options the maximum number of Additional Shares of
Common Stock issuable upon conversion or exchange of the total amount of
Convertible Securities covered by such rights or options and to have received as
consideration for the issuance of such Additional Shares of Common Stock an
amount equal to the amount of consideration, if any, received by the Company for
the issuance of such rights or options, plus the minimum amounts of
consideration, if any, payable to the Company upon the exercise of such rights
or options and plus the minimum amount of consideration, if any, payable to the
Company (other than by cancellation of liabilities or obligations evidenced by
such Convertible Securities) upon the conversion or exchange of such Convertible
Securities.


(5)            "Additional Shares of Common Stock" shall mean all shares of
Common Stock issued by the Company on or after the Original Issuance Date,
whether or not subsequently reacquired or retired by the Company other than
(i) shares of Common Stock issuable upon exercise of this Warrant of the Note
and  (ii) shares of Common Stock issuable upon exercise of warrants, options or
other convertible securities to purchase Common Stock issued and outstanding as
of the Original Issuance Date (provided that the exercise price and other terms
of such warrants, options or other convertible securities  are not modified
after the Original Issuance Date to adjust the exercise price).  The "Effective
Price" of Additional Shares of Common Stock shall mean the quotient determined
by dividing the total number of Additional Shares of Common Stock issued or
sold, or deemed to have been issued or sold by the Company under this
Section 4.C, into the aggregate consideration received, or deemed to have been




-5-

--------------------------------------------------------------------------------

 




received, by the Company for such issue under this Section 4.C, for such
Additional Shares of Common Stock. "Other Securities" with respect to an issue
or sale of Additional Shares of Common Stock shall mean Convertible Securities
other than the Warrants including this Warrant; "the number of shares of Common
Stock underlying Other Securities" on a particular date shall mean the number of
shares of Common Stock issuable upon the exercise, conversion or exchange, as
the case may be, of such Other Securities at the close of business on such date.


(6)            Other than a reduction pursuant to its applicable anti‑dilution
provisions, any reduction in the conversion price of any Convertible Security,
whether outstanding on the Original Issuance Date or thereafter, or the
subscription price of any option, warrant or right to purchase Common Stock or
any Convertible Security (whether such option, warrant or right is outstanding
on the Original Issuance Date or thereafter), to an Effective Price less than
the Fair Market Value or the then Purchase Price shall be deemed to be an
issuance of such Convertible Security and the issuance of all such options,
warrants or subscription rights, and the provisions of Sections 4.C. shall apply
thereto mutatis mutandis.


(7)            In case any shares of stock or other securities, other than
Common Stock, shall at the time be receivable upon the exercise of this Warrant,
and in case any additional shares of such stock or any additional such
securities (or any stock or other securities convertible into or exchangeable
for any such stock or securities) shall be issued or sold for a consideration
per share such as to dilute the purchase rights evidenced by this Warrant, then
and in each such case the Purchase Price shall forthwith be adjusted,
substantially in the manner provided for above in this Section 4.C, so as to
protect the Holder of this Warrant against the effect of such dilution.


(8)            In case the Company shall take a record of the holders of shares
of its stock of any class for the purpose of entitling them (a) to receive a
dividend or a distribution payable in Common Stock or in Convertible Securities,
or (b) to subscribe for, purchase or otherwise acquire Common Stock or
Convertible Securities, then such record date shall be deemed to be the date of
the issue or sale of the Additional Shares of Common Stock issued or sold or
deemed to have been issued or sold upon the declaration of such dividend or the
making of such other distribution, or the date of the granting of such rights of
subscription, purchase or other acquisition, as the case may be.


   D.                       Adjustment for Certain Dividends and Distributions.
If the Company at any time or from time to time makes, or fixes a record date
for the determination of holders of Common Stock entitled to receive, a dividend
or other distribution payable in additional shares of Common Stock, then and in
each such event


(1)            the Purchase Price then in effect shall be decreased as of the
time of such issuance or, in the event such record date is fixed, as of the
close of business on such record date, by multiplying the Purchase Price then in
effect by a fraction (A) the numerator of which is the total number of shares of
Common Stock issued and outstanding immediately prior to the time of such
issuance or the close of business on such record date, and (B) the denominator
of which shall be the total number of shares of Common Stock issued and
outstanding immediately prior to the time of such issuance or the close of
business on such




-6-

--------------------------------------------------------------------------------

 




record date as the case may be, plus the number of shares of Common Stock
issuable in payment of such dividend or distribution; provided, however, that if
such record date is fixed and such dividend is not fully paid or if such
distribution is not fully made on the date fixed therefor, the Purchase Price
shall be recomputed accordingly as of the close of business on such record date,
and thereafter the Purchase Price shall be adjusted pursuant to this Section 4.D
as of the time of actual payment of such dividends or distributions; and


(2)            the number of shares of Common Stock theretofore receivable upon
the exercise of this Warrant shall be increased, as of the time of such issuance
or, in the event such record date is fixed, as of the close of business on such
record date, in inverse proportion to the decrease in the Purchase Price.


   E.                       Stock Split and Reverse Stock Split. If the Company
at any time or from time to time effects a reverse stock split or subdivision of
the outstanding Common Stock, the Purchase Price then in effect immediately
before that stock split or subdivision shall be proportionately decreased and
the number of shares of Common Stock theretofore receivable upon the exercise of
this Warrant shall be proportionately increased. If the Company at any time or
from time to time effects a reverse stock split or combines the outstanding
shares of Common Stock into a smaller number of shares, the Purchase Price then
in effect immediately before that reverse stock split or combination shall be
proportionately increased and the number of shares of Common Stock theretofore
receivable upon the exercise of this Warrant shall be proportionately decreased.
Each adjustment under this Section 4.E shall become effective at the close of
business on the date the stock split, subdivision, reverse stock split or
combination becomes effective.


   F.                       No Impairment. The Company will not, by amendment of
its Amended and Restated Articles of Incorporation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed
hereunder by the Company but will at all times in good faith assist in the
carrying out of all the provisions of this Section 4 and in the taking of all
such action as may be necessary or appropriate in order to protect the rights of
the Holders of the Warrants against impairment.


   G.                      Certificate as to Adjustments. Upon the occurrence of
each adjustment or readjustment of the Conversion Price pursuant to this
Section 4, the Company at its expense shall promptly compute such adjustment or
readjustment in accordance with the terms hereof and furnish to each holder of a
Warrant a certificate setting forth such adjustment or readjustment and showing
in detail the facts upon which such adjustment or readjustment is based. The
Company shall, upon the written request at any time of any holder of a Warrant,
furnish or cause to be furnished to such holder a like certificate setting forth
(i) such adjustments and readjustments, (ii) Purchase Price at the time in
effect, and (iii) the number of shares of Common Stock and the amount, if any,
of other property which at the time would be received upon the exercise of the
Warrant.


   H.                      Adjustment for Certain Events.  If at any time after
the Original Issuance Date the share price, of a share of common stock loses the
bid (ex: $.01 on the ask with zero




-7-

--------------------------------------------------------------------------------

 




market makers on the bid on level 2), loses DTC eligibility, and/or gets
"chilled for deposit", then the Purchase Price resets to $.00001 if it is not
then below $.01.


5.            Notices of Record Date. In case:


A.            the Company shall take a record of the holders of its Common Stock
(or other stock or securities at the time receivable upon the exercise of the
Warrants) for the purpose of entitling them to receive any dividend or other
distribution, or any right to subscribe for or purchase any shares of stock of
any class or any other securities, or to receive any other right, or


B.            of any capital reorganization of the Company, any reclassification
of the capital stock of the Company, any consolidation or merger of the Company
with or into another corporation, or any conveyance of all or substantially all
of the assets of the Company to another corporation, or


C.            of any voluntary dissolution, liquidation or winding-up of the
Company,
then, and in each such case, the Company will mail or cause to be mailed to each
holder of a Warrant at the time outstanding a notice specifying, as the case may
be, (a) the date on which a record is to be taken for the purpose of such
dividend, distribution or right, and stating the amount and character of such
dividend, distribution or right, or (b) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up is expected to take place, and the time, if any is to be fixed, as of
which the holders of record of Common Stock (or such stock or securities at the
time receivable upon the exercise of the Warrants) shall be entitled to exchange
their shares of Common Stock (or such other stock or securities) for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation or winding-up, such
notice shall be mailed at least twenty (20) days prior to the date therein
specified.


6.            Stock Purchase Rights. If at any time or from time to time, the
Company grants or issues to the record holders of the Common Stock any options,
warrants or subscription rights (collectively, the "Stock Purchase Rights")
entitling a holder to purchase Common Stock or any security convertible into or
exchangeable for Common Stock or to purchase any other stock or securities of
the Company, the Holder shall be entitled to acquire, upon the terms applicable
to such Stock Purchase Rights, the aggregate Stock Purchase Rights which Holder
could have acquired if Holder had been the record holder of the maximum number
of shares of Common Stock issuable upon exercise of this Warrant on both (x) the
record date for such grant or issuance of such Stock Purchase Rights, and (y)
the date of the grant or issuance of such Stock Purchase Rights.


7.            Loss or Mutilation. Upon receipt by the Company of evidence
satisfactory to it (in the exercise of reasonable discretion) of the ownership
of and the loss, theft, destruction or mutilation of any Warrant and (in the
case of loss, theft or destruction) of indemnity satisfactory to it (in the
exercise of reasonable discretion), and (in the case of mutilation) upon
surrender and cancellation thereof, the Company will execute and deliver in lieu
thereof a new Warrant of like tenor.




-8-

--------------------------------------------------------------------------------

 




8.            Reservation of Common Stock. Starting six months from execution of
this Agreement the Company shall, thereafter, at all times reserve and keep
available for issue upon the exercise of Warrants such number of its authorized
but unissued shares of Common Stock as will be sufficient to permit the exercise
in full of all outstanding Warrants.


9.            No Redemption of Warrant. This Warrant may not be redeemed.


10.        Notices. All notices and other communications from the Company to the
Holder of this Warrant shall be mailed by first class, registered or certified
mail, postage prepaid, to the address furnished to the Company in writing by the
last holder of this Warrant who shall have furnished an address to the Company
in writing.


11.        Change; Modifications; Waiver. The terms of this Warrant may only be
amended, waived and or modified by written agreement of the Company and the
Holder


12.        Headings. The headings in this Warrant are for purposes of
convenience in reference only, and shall not be deemed to constitute a part
hereof.


[Remainder of page intentionally left blank]














-9-

--------------------------------------------------------------------------------

 


13.            Law; Etc. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without regard to the
conflicts of laws principles thereof. The parties hereto hereby irrevocably
agree that any suit or proceeding arising directly and/or indirectly pursuant to
or under this Agreement, shall be brought solely in a federal or state court
located in the City, County and State of New York. By its execution hereof, the
parties hereby covenant and irrevocably submit to the in personam jurisdiction
of the federal and state courts located in the City, County and State of New
York and agree that any process in any such action may be served upon any of
them personally, or by certified mail or registered mail upon them or their
agent, return receipt requested, with the same full force and effect as if
personally served upon them in New York City. The parties hereto waive any claim
that any such jurisdiction is not a convenient forum for any such suit or
proceeding and any defense or lack of in personam jurisdiction with respect
thereto. In the event of any such action or proceeding, the party prevailing
therein shall be entitled to payment from the other party hereto of its
reasonable counsel fees and disbursements.


Dated:
15 April 2015
       
 
HDS INTERNATIONAL CORP.
                   
By:
PAUL RAUNER
   
Name:
Paul Rauner
   
Title:
Chief Executive



















-10-

--------------------------------------------------------------------------------

 


EXHIBIT A


SUBSCRIPTION FORM


(To be executed only upon exercise of Warrant)


The undersigned registered owner of this Warrant irrevocably exercises this
Warrant and purchases _______ of the number of shares of Common Stock of HDS
International Corp., purchasable with this Warrant, and herewith makes payment
therefor, all at the price and on the terms and conditions specified in this
Warrant.




Dated:
                                           
(Signature of Registered Owner)
                             
(Street Address)
                             
(City / State / Zip Code)






















--------------------------------------------------------------------------------



EXHIBIT B


FORM OF ASSIGNMENT






FOR VALUE RECEIVED the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under the within Warrant, with respect to the number of shares
of Common Stock set forth below:


Name of Assignee
Address
No. of Shares







and does hereby irrevocably constitute and appoint __________________________
Attorney to make such transfer on the books of HDS International Corp.,
maintained for the purpose, with full power of substitution in the premises.




Dated:
                                   
(Signature)
                     
(Witness)





The undersigned Assignee of the Warrant hereby makes to HDS International Corp.,
Inc., as of the date hereof, with respect to the Assignee, all of the
representations and warranties made by the Holder, and the undersigned Assignee
agrees to be bound by all the terms and conditions of the Warrant, dated April
14, 2015 of HDS International Corp.




Dated:
                                   
(Signature)






